FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 6, 2021

                                        No. 04-21-00393-CV

                                 IN RE Christopher RODRIGUEZ

                    From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019CI12197
                          Honorable Angelica Jimenez, Judge Presiding


                                           ORDER

Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Lori I. Valenzuela, Justice

       Relator’s motion for emergency relief filed on September 17, 2021, is DENIED.
Relator’s motion to reconsider filed on September 30, 2021, is DENIED AS MOOT.


           It is so ORDERED October 6, 2021.


                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT